Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20140362917 A1-Joshi et al (Hereinafter referred to as “Joshi”) does not disclose, with respect to claim 1, wherein a context model index of a fourth syntax element is calculated based on a value of the fourth syntax element of a left neighboring sample and a value of the fourth syntax element of an above neighboring sample, wherein the fourth syntax element included in the bitstream indicates whether a transform coefficient level of a sample of the residual block is non-zero as claimed.  Rather, Joshi discloses a method of processing video data (fig. 5-6), comprising: determining, for a conversion between a current video block of a video and a bitstream of the video, that a transform skip mode is applied to a residual block of the current video block ([[0029], wherein the residual block may need to be transform-bypass or transform-skip coded; [0060], wherein encoder may skip the transform of the residual block), wherein a sample of the residual block represents a prediction residual between a sample of the current video block and a prediction sample corresponding to the sample of the current video block ([0055], wherein each sample in a residual block may indicate a difference between a sample in one of the CUs or current block’s predictive blocks (prediction residual) and a corresponding sample in one of the CU’s or current blocks original coding blocks. Wherein a sample of the residual block [each sample in a residual block] represents a prediction residual between [difference between] a sample of the current video block [a sample in one of the CUs] and a prediction sample corresponding to the sample of the current video block [current block’s predictive blocks (prediction residual)]). In other words, the block is just all the cu residuals...residual generation unit  to generate residual block data and to a reconstruction unit to reconstruct the encoded block for use as a reference picture. and in the transform skip mode, a transform operation or an inverse transform operation is skipped for the prediction residual ([0065], wherein for transform skip mode, no inverse transform is needed because both transform and quantization was skipped in the encoding process); and performing the conversion based on the determining ([0061], wherein the conversion is interpreted as encoding and/or decoding, which are both done based on the transform being skipped or not), wherein the residual block is coded in the bitstream as a plurality of regions ([0081], wherein the encoder may divide the residual block into a plurality of Tus (interpreted as the regions), each region represents a portion of the residual block ([0081], wherein residual block corresponds to a TU. Therefore, if the residual block is split into a plurality of Tus, then the Tus will represent a portion of the residual block since they correspond), and wherein the residual block has a size K*L, K and L are integers(fig. 4a and 4b shows residual blocks that has a size with rows and columns. The rows and columns depict the KXL integer. For example, Fig 4a shows a 5x5 integer size residual block), and a size Ki*Li of an i-th region of the plurality of regions is based on the size of the residual block (Fig. 4a and 4b shows a plurality of divided regions that are based on the size of the residual block).
The same reasoning applies to claims 12, 17, 19 mutatis mutandis.  Accordingly, claims 1-7, 19-21 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487